[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               April 22, 2008
                            No. 07-13568                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency No. A79-475-849

CLEMENTE GOMEZ,

                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (April 22, 2008)

Before BIRCH, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:
      Clemente Gomez, a native and citizen of Colombia, seeks review of the

Board of Immigration Appeals’s (“BIA”) decision, affirming the Immigration

Judge’s (“IJ”) order finding him removable and denying his applications for

asylum, withholding of removal, and relief based on the United Nations

Convention on Torture and Other Cruel, Inhuman, or Degrading Treatment or

Punishment (“CAT”). The BIA affirmed the IJ’s findings that any persecution or

fear of persecution by the Revolutionary Armed Forces of Colombia (“FARC”)

that Gomez might have suffered was solely on account of his governmental

contacts through his work as a salesperson and, thus, lacked a nexus to one of the

five enumerated grounds in the Immigration and Nationality Act (“INA”) to

establish eligibility for asylum and withholding of removal. On petition for

review, Gomez contends that he met his burden in proving eligibility for asylum

and withholding of removal, contending that he was persecuted, and fears future

persecution, by the FARC on account of: (1) his political opinion and imputed

political opinion, based on his contacts with government officials; and (2) his

membership in a particular social group consisting of his family, because his

brother was killed, allegedly for his failure to cooperate with the FARC.

      The BIA’s factual determinations are reviewed under the substantial

evidence test, and we “must affirm the BIA’s decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a
                                          2
whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001) (quotation

omitted). We lack jurisdiction to consider claims that Gomez raises in his petition

for review unless he exhausted his administrative remedies with respect thereto by

raising them before the BIA, regardless of whether the BIA addressed the claims

sua sponte. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir.

2006).

         The Attorney General or the Secretary of Homeland Security has discretion

to grant asylum if an alien meets the INA’s definition of a “refugee.” See INA

§ 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is:

         any person who is outside any country of such person’s nationality . . .
         and who is unable or unwilling to return to, and is unable or unwilling
         to avail himself or herself of the protection of, that country because of
         persecution or a well-founded fear of persecution on account of race,
         religion, nationality, membership in a particular social group, or
         political opinion . . . .

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). As the asylum applicant, Gomez

carried the burden of proving his statutory “refugee” status. See Al Najjar, 257

F.3d at 1284. In order to have carried this burden, Gomez must have, with specific

and credible evidence, established (1) past persecution on account of a statutorily

listed factor, or (2) a “well-founded fear” that the statutorily listed factor will cause

future persecution. See 8 C.F.R. § 208.13(a), (b); Al Najjar, 257 F.3d at 1287. To

qualify for withholding of removal under the INA, Gomez must have shown that it

                                             3
is more likely than not that, if returned to his country, his life or freedom would be

threatened on account of his race, religion, nationality, membership in a particular

social group, or political opinion. INA § 241(b)(3); 8 U.S.C. § 1231(b)(3).

      Upon review of the entire administrative record, and upon consideration of

the briefs of the parties, we discern no reversible error. We conclude, first, that

Gomez did not challenge, before the BIA, the IJ’s denial of his claim for CAT

relief and, likewise, did not argue before the BIA, as he now argues before us, that

he feared persecution on account of his membership in a social group consisting of

his family. Accordingly, he failed properly to exhaust these claims before the BIA,

and, we, therefore, are without jurisdiction to consider them on petition for review.

Second, we conclude that substantial evidence supports the BIA’s findings that

Gomez has not demonstrated that he suffered past persecution, or has a well-

founded fear of persecution if returned to Colombia, on account of his political

opinion or imputed political opinion. Gomez’s evidence demonstrates, rather, that

the FARC was interested in him solely on the basis of his potentially useful

connections to government officials. Thus, the record does not compel reversal,

and, we deny Gomez’s petition for review.

      PETITION DENIED.




                                           4